Lawrence, Judge:
This appeal for reappraisement was taken against the action of the appraiser in adding to the invoiced and entered prices an item of 4 percent sales tax, it being the plaintiff’s contention that said tax was included in the prices shown on entry. There is no controversy as to the other elements of appraisement.
At the hearing, an oral stipulation of counsel for the respective parties was entered into whereby it was agreed that the merchandise was entered at the unit invoice prices, plus the cost of cases and packing, and that the merchandise was appraised as entered plus a 4 percent Italian sales tax. It was further agreed that the said unit invoice prices are the prices with the 4 percent Italian sales tax included, at the time of exportation, at which such or similar merchandise was freely offered for sale in Florence, the principal Italian market, in the usual wholesale quantities and in the ordinary course of trade for Italian consumption, and that the export values were no higher than the said unit invoice prices.
Upon the agreed facts, I find foreign value, as defined in section 402 (c), Tariff Act of 1930, to be the proper basis for determining the values of the merchandise covered by this appeal, and that such values are the invoiced and entered values, plus cases and packing.
Judgment will be entered accordingly.